                                                                   cœ RK'
                                                                        s OFFICE U S DISX CW RT
                                                                          ATROANjKk'vx
                                                                              FILED

                  IN TH E UNITED STATES DISTRICT COURT FEB 2 ù 2022
                 FOR TH E W ESTERN DISTRICT OF W RGIN IA uuuxc uDuR,cu RK
                           HARRISONBURGDIVISION                       BY: g. u
UNITED STATES oF Am m cà
                                                Case N o.5:14-CR-0020


D EAN m     EN R O BE RSO N ,
                                                By:M ichaelF.U tbansld
      D efendant                                ChiefUnited StatesDistrictJudge
                            G   M O RAN D U M O PIN ION

      D ean Allen Roberson, represented by counsel, seeks a reduction in his sentence

ptusuantto Hu hesv.United States,138 S.Ct.1765 (2018).ECF No.37.Heassertsthathe
is entitled to a reduction ofllis sentence from 180 m onthsto 130 m onths.The governm ent

agreesthatRoberson isenétled to reliefunderH u hes,butatgues
                                                           'thathissentence shotlld be

teduced to 155 m onths.ECF N o.39.For the zeasonssetforth below ,the courtGRAN T S

Roberson'sm otion forreliefand RED U CE S llissentence to 155 m onths.

                                           1.

      O n M ay 21,2014,Robetson enteted into apleaar eem entpm suantto FedetalRuleof

CriminalProcedtue 11(c)(1)(C) where he pleaded 51.
                                                 111 to one count of conspiring to
distdbute and possess with intent to distribute 50 grnm s or m ore of m etham phetam ine

(actazal),in violation of21U.S.C.jj 846and 841$)(1)(A).Thiscountcarried aminimllm
stam tory penalty of a lo-year te= ofim prisonm ent.ECF N o.18.Robetson also pleaded

g1411 toonecountofdistribution ofhezoin,inviolation of21U.S.C.jj846and8414$41).
A spattofthe plea agteem ent,thegovernm entwithdtew an inform ation ithad ftled pursuant

to 21U.S.C.j 851 subjecting Robetson to an increased penalty fora prior felony drug
conviction.J.
            i Thepattiesagreedthatanapptoptiatesentencewouldbebetween 180months

(15years)and204months(17yeats).Robersonenteredaguiltypleathesameday.ECFNos.
15,19.O n August27,2014,Roberson wassentenced to a term of180m onthsto be follow ed

by a s-yeattet'm ofsupervised zelease.ECF N os.27,29.

                                            II.

      Robetson assettsthatheisentitled to theteliefaffotded by Hughesto defendantswho

enteredpleaagreementspursuanttoRule11(c)(1)(C).Hu hesheldthatdefendantswhowere
sentencedpursuanttoaRule11(c)(1)(C)agteementareeligibleforasentencereductionbased
on Am endm ent 782 to the Sentencing G uidelines range if that range w ere part of the

fram ew ozk the districtcol'ttzelied on in im posing the sentence.H u hes,138 S.Ct.at1175.

The governm entagreesthatRoberson isentitled to reliefundetH u hes.

      The pardes disagree about the num ber of m onths by w hich Roberson's sentence

sholald be teduced.Pursuant to the guidehnes in effect when Roberson was sentenced,

Robetson's base offense levelw as 32 based on at least 50 but less than 150 gram s of

methamphetamine(actual).Hereceiveda3-pointdecreaseforacceptanceofresponsibilityfor
a totaloffenselevelof29.I'Iistotaloffense levelcoupled with hiscrim inallzistory category of

VIresulted in asentencingrangeof151-188months.ECF No.31! 62.Undertheamended
guidelines,Robetson's base offense levelbased on dtug weightw ould be 30 and his total

offense levelw ould be 27,wlzich,with l'
                                       liscrim inalllistory category ofVI,would give llim a

guidelinesrange of130 to 162 m onths.
        Roberson'soriginalsentence of180 m onthswasatthe high end ofthe guidelines.A

propoM onate sentence underthe new guidelineswould be 155 m onthsand the governm ent

atgtzesthatsuch a sentencewould beappropriate.

        Roberson assertsthatunderUnited StatesSentencing Guideline j 1B1.10,the court
could zeduce his sentence to the bottom ofthe gtlideline range,or 130 m onths,and azgues

that130 m onthswould bean appropriatesentence.First,hepointsoutthattheFirstStep Act

changed the enhanced penalties for defendants with a prior felony cltnlg offense. H ad

Roberson been sentenced without a plea agreem ent, he wolzld have received a 20-year

mandatozysentencebasedonhispriorfelonydrugoffense.21U.S.C.j841$)(1)(A)(2014).
Themandatorysentencefora j851enhancementhasbeen decreased to 15years.21U.S.C.
j841$)(1)(A)(2018).Robersoncontendsthatthesentencethatwasassessedwas60months
lowerthan the m andatorynïinim um sentenceof20yearshew ould have faced absentthe plea

agreenlent,andthatasimilazadjustmentbased on thecuztent15-yearenhancementwouldbe
120 m onths. Recognizing that the couzt cannot teduce Roberson's sentence below the

gaidelines range of 130 m onths, he suggests that 130 m onths would be an appropriate
    C
sentence.

        Roberson offersno authorityto supportlzisclaim thatthecourtcan considerchanges

broughiaboutbythe.FirstStepActwhencontemplatingasentencereductionunderHu hes.

Only onecasewasfound addressingasimilatargumentand thedistrictcourtzejected it.See
UnitedStatesv.Lizarzaras-chacon,No.3:11-CR-00517-HZ,2020W L 137455 (17.Or.2020)
a ealdocketed,No.20-30001 (9th Cir.Jan.14,2020).The districtcourtnoted thatthe
defendant's argtzm ents tegarding the current state of the law sutrounding a m andatory
m inim um ,to wlzich hewasnotsentenced,challenged an aspectofa sentencenotaffected by

the change to the guideline range and thatAm enclm ent782 did notretroactively am end the

minimum inplacewhenhewassentenced.Li,2020W .
                                           L 137455at*3.Thecourtfurthernoted
thatto theextentthedefendantwasarguing thatchangesto therelevantm andatorynainim um

undezU att-
       -  e-
           d-stalrsv.ValenciarMendoza,912F.3d1215 (9th Cii.2019),1andtheFitstStep
Actof2018changedtheanalysisofthej3553(a)factots,hehadfailedtoexplainhow changes
toamandatoryminimum tnightfitinto thej3553(a)framework.Thecout.tfound that18
U.S.C.j 3553(a)(4)(A)wasthemostrelevantfactotbutitdoesnotappearto contemplate
changesto a m andatory m inimtun by actofCongress or tnxling from the courts.Lizatraras-

Chacon,2020W L137445 at*3-4.

       Robersonwasnotsubjecttothemandatory20-yearsentencebecausethegovernment
withdrew theenhancem entaspartofthepleaagteem ent.In theabsenceofauthorityprovicling

for considetadon ofthe change to the m andatory m inim llm sentence in the context ofa

guidelinesadjus% entunderHu hes,tlaiscourtdeclinestobaseasentencereductiononthe
change.

       Robetson nextassertsthatthe courtcotzld considerthathisguidelineswere based on

actualm etham phetlm ineand nota m ixture,and thatthiscourtpreviously hasdisagreed with

theSentencing Com m ission'sactazalm etham phetnm inegaidelineson num etousgrounds.See

United Statesv.Moreno,5:19-CR-2,2019 WL 3557889 (W .D.Va.2019),a ealvoluntnril

:In Vclencia-M endoza,tlze Nitlth CircuitCourtofAppealsfound thatan increase to a defendant's offense
levelbased on aW ashington state convicdon forpossession ofcocainethatwaspurzishablebyimpdsonm ent
for a te= exceeding one year was erroneous.Although the prior conviction carried a general statutory
m aximl'm term ofimprisonm entof5veyears,the stamteprescribed abinding sentendng range,underwhich
theacm almaxim llm te= ofim prisonmentthe defendantcould have received was six m onths,and thusthe
stateconvicdon wasnotafelony forpum osesoftheSentencing Guidelines.
dismissed,No.19-4608(4thCit.Sept.4,2019).Robersonarguesthathispleaagreementwas
m adeffin the shadow ofthe Comm ission'sguidelines''and thatareduction to thebottom of

theactazalm ethamphetam ineguidelinerange,130 m onths,isw arranted,becausethegaideline

zange for a m etham phetam ine m ixture weight of 50 to 150 gram s would be only 77 to 96

monihs.

      Roberson offers no authority underwhich the courtcan consider a policy argum ent

v4th regard to punishm ent for actual m etham phetam ine versus a m ixture of

m ethnm phetamine in the context ofa H u hes sentence reduction.W hile itis true thatin

M oreno,the courtvaried downward in partbased on a categoricalpolicy disagreem entwith

the m etham phetam ine guidelines,the proceduralposture was differentin thatM oreno had

notyetbeen sentenced.Roberson w asfound gat
                                          'lty and hissentencewasim posed in 2014.

      lnDillonv.United States,560U.S.817,831(2010),theSupremeCourtinstnzctedthat
proceedingsunder18U.S.C.j3582/)(2)arelimitedin ffscopeandpurpose''andthestamte
wasintendedtoffauthorizeonlyalimitedadjusmaenttoan otherwiseSnalsentenceandnota
plenaty tesentencing ptoceedinp''Id.,560 U .S.at826-827.Section 1B1.10 oftheSentencing

G uidelines provides that a new sentence m ay be imposed only whete application of the

retroacdvelmendmentwotzldresultin alowerGlzidelinesrange,ffleavging)allotherguideline
applicationdecisionsunaffected.''Dillon,560U.S.at821(qvotingU.S.S.G.j1B1.10(b)(1)).
W hen ithasbeen determined thata defendantiseligible fora sentencereducdon,a courtm ay

considetanyapplicablefactorsundetj3553($.Dillon,560U.S.at827;18U.S.C.j3582(c)(2).
However,j3553(a)doesnotserve to ttansfot'm the proceedingsunderj 3582(c)(2)into
plenatyzesentencingproceeclings.Ldx

                                            5
      Roberson does notexplain how jj 3582/)(2) or 3553(a)authorize the courtto
reconsiderits2014 determ inaéon thattheacttzalm etham phetanaineguideO eswereapplicable

in lniscase.W ithoutauthorityindicating thatitisproperto do so,the cout'tcannotreconsider

its earlierreliance on the acm alm etham phetarnine gaideline.Rather,the courtis lim ited to

considetationoftheAmendment782guidelinechangeandanyappzopziatej3553(a)factozs.
       Robetson nextasksthe coutt,in consideting the j 3553$)sentencing factors,to
consider thatlzis crinainalhistory category ofV Ioverstateshiscriminalhistorp H ow ever,at

thesentencinghearingtherewasno objectiontothePresentencingReport,wlnich assessedhis
ctim inalhistory category as Vl,and the couttadopted it.ECF N o.27.Robetson has not

offered thecourtany reason to changeitsinitialassessm entofhiscrim inalhistory.

       Finally, Roberson asks the court to considet the fact that thitty-four percent of

defendantsconvictedofmethamphetaminettafficldng(whoclidnototherwisereceivebelow-
guidelinessentencesdueto substantialassistance)received below-gaidelinesentencesdllting
the 2018 fiscalyeaz.H ow ever,withoutrefezence to the data forthe yearin which Roberson

wasconvicted,thecourtfm dstlaisinform ation to be oflim ited value.

       M oreovet, the court finds that Roberson's within-guidelines sentence acctuately

reflectsthe seriousnature ofhisoffense.Therecozd show sthatafterRoberson'sinitialarrest,

he was cooperative and appeated to be working toward a substantial assistahce m otion.

H owever,during the sam e tim e period,he once again started distributing dtazgs,and sold

heroin to a w om an who overdosed and nearly died.The plea agreem enttook into account

b0th bis coopetation and lais subsequent, neazly-fatal dtug trafficlting. ECF N o. 25. In

addidon, in llis Sentencing M em orandum ,Roberson asked tlae court to accept the plea
agreem entandimposeasentenceof180 m onths,com m enting thatalthough the sentencewas

long,itstruck a fairbalance between the m oze exttem e possibilitieshe avoided by entedng

into tlae agteem ent, and the consideradon he should receive for llis assistance to 1aw

enforcem ent.ECF N o.26 at4.

       Based on the foregoing,the couttfindsthatRoberson isentitled to areduction ofhis

sentence to 155 m onths based on the holding itlH ughes.An additionalreducdon is not

jusfo edbasedonthefactsofthiscase.A sentenceof155monthstakesintoaccountthe18
U.S.C.j3553(a)factors,including thenatureand charactedsticsoftheoffense andtheneed
forthe sentence to reflectthe seriousnessoftheoffense,prom oterespectforthelaw,provide

justpunishment,affotdadequatedeterrencetocriminalconduct,andprotectthepublic.
       For the reasons stated, the cotut GRAN T S Roberson's m odon for a sentence

reduction pursuantto H u hes.ECF N o.37.Roberson'ssentenceiszeduced from 180m onths

to 155 m onths.The Clerk isdirected to send a copyofthisorderto thepetitioner,hiscounsel

ofrecord,and.theUnited States.

       An appropriate orderwillbe entered.

       Itisso O RD E RED .
                                         Entered; ö >- * % - p.o.
                                                                z-ô
                                                               .   .




                                             .* V                          jjy,
                                                                              -j
                                                                               ;
                                                                          -

                                 /+/                      o            &''
                                                                         1j'  W.
                                             '
                                             c aelF.Urbanski
                                         United StatesDistrictludge
